McBRIDE, C. J.
We think the fact of desertion is clearly made out. Reading the testimony in this *284case between the lines it is evident that the defendant married the plaintiff unwillingly and probably to escape the consequences of a wrong done to her and immediately deserted her, and that that desertion continues to the present time.
The defendant was an unwilling bridegroom in the first instance and no doubt was perfectly willing' that the plaintiff should have a divorce; scoundrels of his type are usually perfectly willing to escape marital responsibilities. But his state of mind has nothing to do with the good faith of the plaintiff, in bringing the suit. He only promised to do what the court would no doubt have compelled him to do in any event, namely, to pay suit money and alimony ■pendente lite for the support of his wife and child. In her condition she was perfectly justified in accepting his offer. It is not a case in which the parties have agreed together to present a fictitious cause for divorce to the court or to cause a divorce to be granted where no real cause existed, but it is a case in which the wife had ample grounds for a divorce and the defendant was not unwilling that she should get it.
There is no such collusion in this suit as should justify the court in refusing to grant the divorce and the decree of the Circuit Court is reversed and a decree will be here entered granting the plaintiff a divorce as prayed for in her complaint, with leave to the plaintiff to apply to the Circuit Court for such support for the minor child as would seem just under the circumstances.
Bevebsed and Deobee Enteeed.